Case 3:17-cv-03612-MAS-TJB Document 34 Filed 03/29/21 Page 1 of 7 PagelD: 1200

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

LORETTA J. FROST,

Plaintiff, Civil Action No. 17-3612 (MAS) (TJB)

vs MEMORANDUM ORDER

PRAXAIR, INC., et al.,

Defendants.

 

 

This matter comes before the Court upon Defendant Praxair, Inc.’s (“Defendant”) Motion
for Summary Judgment. (ECF No. 32.) Plaintiff Loretta J. Frost (“Plaintiff”) opposed (ECF No.
33) and Defendant replied (ECF No. 29). The Court has carefully considered the parties’
submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For
the reasons set forth herein, Defendant's Motion is denied.

I. BACKGROUND

This action involves an alleged trip-and-fall incident that occurred on Defendant's
property. Defendant “is an industrial gas and equipment supply company which owns an
approximately twenty (20) acre plot of land in Keasb[e]y, New Jersey,” (the “Property”). (Def.’s
Statement of Material Facts (*DSMF”) ¥ 3, ECF No. 32-2; Pl.°s Resp. to DSMF (“PRDSMF”) § 3,
ECF No. 32-2.) Pursuant to a Lease Agreement, the Woodbridge Board of Education (“BOE”)
leases a certain portion of the Property that it uses as a transportation depot. (DSMF {ff 6, 10;
PRDSMF 4 6, !0.) At all times relevant, Plaintiff was employed by the BOE as a bus driver.
(DSMF § 23; PRDSMF 423.) In the instant Motion, the parties dispute whether the incident

occurred on the leased premises.
Case 3:17-cv-03612-MAS-TJB Document 34 Filed 03/29/21 Page 2 of 7 PagelD: 1201

A. The Lease Agreement

Defendant and the BOE executed the Lease Agreement in 1994. (DSMF 4] 6; PRDSMF
{| 6; see generally Agreement *27,' Ex. C to Def.’s Moving Br., ECF No. 32-7.) Pursuant to Article
5.1, the BOE is responsible for “tak[ing] good care of the Premises and . . . keep[ing] and
maintain[ing] the interior and exterior thereof in a clean and orderly condition and perform[ing]
all necessary or appropriate maintenance, repair and restoration work, including snow removal on
the driveways ... and parking areas of the Premises and landscaping.” (Agreement *34—-35.) The
agreement does not appear to define the term Premises. Instead, the agreement indicates that the
BOE agreed “to lease approximately 4.5 acres of land, including a building containing
approximately 14,785 square feet of space, lying within the Subject Property, as more particularly
identified in Exhibit A attached [t}hereto[.]” (/d@. at *27.) The attached Exhibit A is a topographical
map that seemingly identifies the portion of the Property that the BOE leased. (/d. at *63.)

B. The Incident and Present Action

On October 2, 2015, Plaintiff parked her vehicle in the employee parking lot and then
attempted to make her way to the BOE office building. (DSMF 4 24; PRDSMF 4 24.) While
walking on the parking lot walkway, Plaintiff sustained injuries when she tripped and fell over a
pothole. (DSMF { 25; PRDSMF 25.)

On March 31, 2017, Plaintiff filed the instant negligence action against Defendant in the

Superior Court of New Jersey, Law Division, Middlesex County.* (Superior Ct. Compl., Ex A to

 

' Page numbers preceded by an asterisk refer to the page number of the ECF header.

? Plaintiff indicates that she is precluded from filing a lawsuit against the BOE “due to [a] Workers”
Compensation bar.” (Pl.°s Opp’n Br. 19, ECF No. 33.)

ta
Case 3:17-cv-03612-MAS-TJB Document 34 Filed 03/29/21 Page 3 of 7 PagelD: 1202

Notice of Removal, ECF No. 1.) Thereafter, on May 19, 2017, Defendant removed the matter to
this Court. (See Notice of Removal.)

Cc. Lease Amendment

At some point after Plaintiff commenced the present action, Defendant reviewed the Lease
Agreement. (DSMF { 29; PRDSMF 29.) Defendant avers that “[dJuring this review, it was
observed—for the first time since the inception of the lease—that due to a drafting error the Exhibit
A attached to the lease... did not contain the area in which the employee parking lot is located.”
(DSMF 4 30.) According to Defendant, the “BOE itself recognized that the omission of the parking
area was the result of an inadvertent error, as on June 15, 2017 a formal board meeting was called
to address this issue.” (DSMF © 34.) That same day, Defendant and the BOE executed a Lease
Amendment that purports to retroactively amend Exhibit A of the agreement to include the parking
lot area. (DSMF 4 36; PRDSMF §] 36; see Amendment *74, Ex. D to Def.’s Moving Br., ECF No.
32-7.) The amendment states, in part, that the BOE “has continuously used and occupied an
additional area of [Defendant's] property which, is not depicted on Exhibit A attached to the Lease,
and the parties wish to correct the description of the Premises to include the [employee parking
area].” (Amendment *74.)

During the course of this litigation, the parties deposed three BOE employees: John
Hapstak, the BOE’s District Service Manager; Mark Cinelli, the BOE’s Transportation Supervisor;
and Michael Beaudrow, the BOE’s Manager. (DSMF 4 12—13. 18, 21.) Those employees asserted
that the BOE has maintained the parking area since the lease’s inception. (/d. T 12-14, 17-22,

31-33.)
Case 3:17-cv-03612-MAS-TJB Document 34 Filed 03/29/21 Page 4 of 7 PagelD: 1203

D. Procedural History

As noted above, Plaintiff commenced the instant action in March 2017 and Defendant
removed the matter to this Court shortly thereafter. In September 2017, the Court entered an Order
staying this matter pending Plaintiff's anticipated surgical procedure. (ECF No, 10.) In August
2018, the Court entered an Order lifting the stay. (ECF No. 13.) In July 2019, the Court entered an
Order referring this matter to arbitration. (ECF No. 17.) In October 2019, an arbitration award was
filed under sea! and Plaintiff requested a trial de novo shortly thereafter. (See ECF No. 23.)

In December 2019, Defendant moved for summary judgment. (ECF No. 25.) Plaintiff
opposed (ECF No. 26) and Defendant replied (ECF No. 29). Because both parties’ submissions
failed to comply with Local Civil Rule 56.1, the Court issued a July 2020 Memorandum Order
denying Defendant's motion without prejudice. (ECF No. 30.) On August 21, 2020, Defendant
refiled the instant Motion. (ECF No. 32.)

II. LEGAL STANDARD

Summary judgment is appropriate if the record demonstrates “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A material fact—a
fact “that might affect the outcome of the suit under the governing law[,]” Anderson, 477 U.S.
at 248—raises a “genuine” dispute if “a reasonable jury could return a verdict for the nonmoving
party.” Williams v. Borough of W. Chester, 891 F.2d 458, 459 (3d Cir. 1989) (quoting Anderson.
477 U.S. at 250). “Disputes are “genuine” if evidence exists from which a rational person could
conclude that the position of the person with the burden of proof on the disputed issue is
correct.” EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 262 (3d Cir. 2010) (quoting Clark v.

Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993)).
Case 3:17-cv-03612-MAS-TJB Document 34 Filed 03/29/21 Page 5 of 7 PagelD: 1204

To determine whether a genuine dispute of material fact exists, the Court must consider all
facts and reasonable inferences in the light most favorable to the non-movant. Curley v. Kiem, 298
F.3d 271, 276-77 (3d Cir. 2002). The Court will not “weigh the evidence and determine the truth
of the matter” but will determine whether a genuine dispute necessitates a trial. Anderson, 477
U.S. at 249. The party moving for summary judgment has the initial burden of proving an absence
of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986).
Thereafter, the nonmoving party creates a “genuine [dispute] of material fact if... sufficient
evidence [is provided] to allow a jury to find [for him] at trial.” Gleason v. Norwest Mortg., Inc.,
243 F.3d 130, 138 (3d Cir. 2001).

WI. DISCUSSION

Defendant argues that it is entitled to summary judgment because Plaintiff fails to
demonstrate a prima facie case of negligence. (Def.°s Moving Br. 5, ECF No. 32-4.) Specifically,
Defendant contends that “Plaintiff cannot demonstrate that [Defendant] owed or breached a duty
regarding the subject parking area and walkway, as both the BOE and [Defendant] understood the
lease to impose all responsibility for the subject area upon the BOE as evidenced by [their] course
of performance under the agreement.” (/d.}

In opposition, Plaintiff points out that the Lease Agreement did not include the subject
parking lot. (Pl.’s Opp’n Br. 16-20.) Plaintiff argues that Defendant “cannot retroactively amend
[the] Lease Agreement in an effort to shield itself from liability.” (ld. at 19-20.)

In reply, despite having relied on contract-based cases in support of its Motion, (see Def.’s
Moving Br. 5-11), Defendant asserts that “[t]his is a tort, not a contract claim, which requires
[P]laintiff to prove the existence of a duty.” (Def.’s Reply Br. *2, ECF No. 29.) Defendant then

proceeds to reallege facts in support of its course of performance argument. (See id.)
Case 3:17-cv-03612-MAS-TJB Document 34 Filed 03/29/21 Page 6 of 7 PagelD: 1205

“A district court's interpretation of a contract presents a question of law.” /mmunex Corp.
v. Sandoz Inc., 395 F. Supp. 366, 416 (D.N.J. 2019) (citation omitted). “Courts enforce contracts
‘based on the intent of the parties, the express terms of the contract, surrounding circumstances
and the underlying purpose of the contract..” Manahawkin Convalescent v. O'Neill, 85 A.3d 947,
958 (N.J. 2014) (citation omitted). It is well-settled that “if the contract into which the parties have
entered is clear, then it must be enforced” as written. Maglies v. Estate of Guy, 936 A.2d 414, 435
(N.J. 2007). In that regard, courts cannot “supply terms to contracts that are plain and
unambiguous,” or “make a better contract for either of the parties than the one which the parties
themselves have created.” /d. at 434-35. An ambiguity exists if “the terms of the contract are
susceptible to at least two reasonable alternative interpretations[.]” Chubb Custom Ins. Co. v.
Prudential Ins. Co. of Am., 948 A.2d 1285, 1289 (NJ. 2008). Nonetheless, a “court should not
torture the language of [a contract] to create ambiguity.” Stiefel v. Bayly, Martin & Fay of Conn.,
Inc., 577 A.2d 1303, 1308 (N.J. Super. Ct. App. Div. 1990).

“Under New Jersey and Third Circuit law, extrinsic evidence” may “be admitted to aid in
interpretation of an ambiguous agreement.” Jat’! Paper Co. v. Rexam, Inc., No. 11-6494, 2013 WL
3043638, at *4 (D.N.J. June 17, 2013) {citing in part Teamsters Indus. Employees Welfare Fund
v. Rolls-Royce Motor Cars, Inc., 989 F.2d 132, 137 (3d Cir. 1993)). “Importantly, however, such
an inquiry would only be reached following a determination of ambiguity.” /d. (citing Quick v.
N.E.R.B., 245 F.3d 231, 247 (3d Cir. 2001)).

Here, in arguing that it owed no duty to Plaintiff, Defendant highlights its course of
performance with the BOE to demonstrate that they “operated with the intent and understanding
that the parking area was included in the terms of the original lease agreement and was the BOE’s

responsibility.” (Def.’s Moving Br. 5, 11.) But Defendant's reliance on extrinsic evidence is
Case 3:17-cv-03612-MAS-TJB Document 34 Filed 03/29/21 Page 7 of 7 PagelD: 1206

misplaced. As Defendant notes, “[rjegarding the course of performance doctrine, when
interpreting a contract{,] . .. a court will consider not only the specific language used but also ‘the
meanings suggested by counsel[] and the extrinsic evidence offered in support of each
interpretation.”” /d. at 5 (second alteration in original) (quoting Emerson Radio Corp. v. Orion
Sales, Inc., 253 F.3d 159, 164 (3d Cir. 2001)). Defendant, however, does not claim that the Lease
Agreement is ambiguous or otherwise unclear, much less offer an alternative interpretation. To the
contrary, Defendant notes that after reviewing the agreement, it apparently “recogniz[ed] that [the
omission] was an obvious and inadvertent error” and thereafter executed the amendment “which
retroactively amended the exhibit to include the parking area.” (/d. at 1-2.) In that regard,
Defendant cites no case law or legal authority—nor is the Court aware of any—that permits parties
to retroactively amend a contract particularly where, as here, the interests of third parties are at
issue.

Based on the foregoing, Defendant fails to demonstrate that the proffered extrinsic
evidence should be considered because it points to no ambiguity in the agreement. Int'l Paper Co.,
2013 WL 3043638, at *4. To the extent Defendant requests that the Court find the retroactive
amendment is valid, the Court declines to do so. The Court, accordingly, finds that Defendant fails
to establish as a matter of law that Plaintiff cannot state a prima facie case of negligence.
Accordingly,

fh
IT IS on this <2? day of March 2021, ORDERED that:
1. Defendant’s Motion for Summary Judgment (ECF No. 32) is DENIED.
Yhetbgy)

MICHAEL A. SHipp
UNITED STATES DISTRICT JUDGE

 
